 

10

11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

       

FILED

CHARLOTTE.
Empress Ninti El Bey, A Full Equity Moor SEP 13 2019
401 Hawthorne Lane 110-289
Imperial City, North Carolina Territory WES meISTRICT COU

S ;
near [28204] TERN DISTRICT

United States District Court

Western District of North Carolina

Case No. :B-J9 CO V Y53- GNM

Empress Ninti El Bey, A Full
Equity Aborigine Moor,
Claimant,

VS.
Default and Breach

State of North Carolina Inc, Complaint

Attorney General of North
Carolina Roy Cooper, Jointly and

)
)
)
)
) Demand for Payment After
)
)
)
)
Severally Defendants )

The Claimant/Plaintiff is a Full Equity Indigenous Inhabitant of America.

Claimant is a party to a settlement contract/ agreement made by Attorney
General Roy Cooper in year 2011.

State of North Carolina and all responsible parties to the said contract/

agreement created in year 2011 failed to disburse to the claimant.

Defendant failed to follow statute N.C.G.S. 114-2.4A b(1) (a), 114-2.4A b(2) (a)

Claimant Empress Ninti El Bey brings forth the following causes of action

following:
i. Claimant is an Indigenous Inhabitant Domiciled, North Carolina Territory
2. Defendant is a corporation and at the time of this complaint, a resident of

Raleigh, North Carolina USA,
3. On or about July 1, 2017, Claimant contracted with Defendant to admit or deny

That payment was owed to the Claimant in the amount of 101,006,000 and was in default.

4, On or about November 1, 2017, a valid agreement of default was solidified

by the Defendants’ acquiescence and tacit agreement.

5. Defendants have been in Default of the Claimants Payment Demand as of year 2017.

Complaint - 1
Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 1 of 21

NC

RT
DF NC

 

 

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

6. Defendants have been in Breach of Contract since year 2011.

Claimant brings forth the following counts and allegations supporting her
claim and demand

cause of action:
COUNT 1 — NEGLIGENCE

Defendant(s) failed to perform duties pursuant to N.C. statutes and sworn
under oath, § 114 - 2. Duties. Defendants failed to follow statutes
114-2.4A b(2) (a) (b) failed to disburse payment to a party of a settlement agreement.

—— COUNT 2 = BREACH OF CONTRACT
(a)Acting Attorney General Roy Cooper failed to carry out the terms of
the contract as described bythe N.C.G.S. 114-2.4A b(1) (a)in year 2011.

(b)AG Roy Cooper failed to carefully carry out his contractual obligation
to fulfill the terms of his office as Attorney General of the State of
North Carolina in 2011,while making agreements for the State of NC.

DAMAGES

Demand for Relief
WHEREFORE,

Claimant demands compensatory and punitive damages pursuant to Uniform
Commercial Code Article 9; UCC 9-607,UCC 9~203,UCC 9-609 and Chapter 25 of
North Carolina General Statute in the sum certain amount equal to the default
Amount 101,006,000(One hundred One Million Six Thousand in Lawful Gold Tender
Plus 18% interest for every year in default since 2011,together with attorney

fees and court costs.
Dated Craw J 2019

Emp S Ninti El Bey
C/O 401 Hawthorne
110-289

Imperial City, North
Carolina Territory,
near [28204]

 
  
 

Complaint - 2
Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 2 of 21

 

 
Exhibit List

Attached

A. Royal Decree/ Status of the Claimant — Separate from/ not with the United States or State of
North Carolina. No fiduciary relationship exists. State
has no rights to withhold claimed funds of the claimants.
No Trustee Agreement exists between the Claimant and
the Defendant. Matters of the Claimant must be
adjudication pursuant to Article III standards and held in
‘Equity Court’.

 

B. Copyright Certificate No.1 — Proclaimation - Ancient Imperial Moors are out of Interregnum.

C. Copyright Certificate No.1 — American Diplomatic Passport

D. N.C. Department of Justice — Attorney General Reports for the years between 201 1- 2016.
Providing a report of the claimants interest as a party to the claim.

E. Certification and Notary from the North Carolina Legislative Library that claimants copies
obtained are authentic signed by Jane W. Basnight.

F. (F 1-4) Cover pages of N.C. General Assembly meetings and minutes conducted when

settlement agreement report was first introduced to General Assembly of North Carolina by

 

Attorney General Roy Cooper.

 

G. Letter signed by Kristi Hyman Chief of Staff, describing the various

reports/agreements/settlements entered into by the Attorney General of North Carolina

 

whether by court order or Non-Judicial agreement to resolve a matter.

Exhibit list — Empress Ninti El Bey 9-12-2019

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 3 of 21

 
Royal Decree

Celestial Empire * Mandate of Heaven

 

Ab Initio Mundi usque ad hodiernum diem
Act of Congress TXU 002-049-663
Imperium Office of the Empress
Aborigine of Amexem Government
Imperial City, North Carolina Territory

Droit Droit * (Jus Sanguinus & Jus Soli) * Antiquitous * Landlord* Freeholder * Full Equity * Moor

 

WRIT OF ASSISTANCE

ISSUED TO:

1. International Court of Justice/ International Criminal Court
Peace Palace Carnegienplein 2, The Hague The Netherlands.

2. International Police (INTERPOL ).
Interpol General Secretariat 200, Quai Charles De Gaulle
69006 Lyon France Fax: +33 4 72 44 71 63

3. United States Supreme Court,
Supreme Court of the United States
1 First Street, NE
Washington, DC 20543. Telephone: 202-479-3000

4. United States Department of Justice
U.S. Attorney General
950 Pennsylvania, NW
Washington, D.C. 20530-0001

5. United States District Court
Western District of North Carolina
401 W Trade St #210,
Charlotte, NC 28202

 

Case 3:19-cv-00453-GCM Document 1 Filed 09/13/19 Page 4 of 21

 

 

 

 

 

 

 
 

 

Dear Correspondents; I Empress Ninti El Bey and We the Aborigine Moors of America have duly Proclaimed,
Declared and Affirmed our Independence from foreign interests/ Colonial Christian Powers/ Corporate States on our
land ( America). This includes but not limited to the U.S./ UNITED STATES, INC./ UNITED STATES TRUST. I/
We are completely separate and apart from all Quasi-Governmental Entities upon our land. I/ We represent the

Dejure Government, the People of the Land and the Land itself (Turtle Island).

NOTICE: [f this court requires that the sovereign Matriarch of Aboriginal Status to pay tax and cost to initiate the
foregoing federal lawsuit ‘Demand for Payment after Default’. The Indigenous Inhabitant shall not lawfully make
payment with fiat currency which is unlawful and a violation to our Charter of the Aborigine of Amexem. Empress
Ninti El Bey’s has been properly presented for the record, in the event that it is not respected and a ‘FEE’ is required
it shall be done under duress. We thank all correspondents in advance for your support in executing this Writ of

Assistance for this momentous addition to the world travel environment. Electronic Signature Legally Binding;

Authorities
4. UNCITRAL Model Law on Electronic Commerce, Articles 5, 6, and 7.
2. UNIFORM ELECTRONIC TRANSACTIONS ACT (1999).
3. This e-mail legal notice is enforceable and binding on the recipient / addressee in terms of sections 11(1) to 11(3) of

the Electronic Communications and Transactions (“ECT”) Act 25 of 2002.

Sincerely,
Her Majesty, In Absolute
U’rika Michelline Ramseur -Empress Ninti El Bey
Mailing address in America: Empress Ninti Ei Bey
401 Hawthorne Lane 110-289
Imperial City, North Carolina
Territory [28204]

Hler Myjesy, In Absolute, Cmpres Nini, Cl Bey

 

    
  

 

* Droit Droit * (Jus Sanguinus & Jus Soli) * Antiquitous Landlord* Freeho]

 

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 5 of 21

 

 
 

AB is cate of ‘Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

- Registration Number
been made a part of the Copyright Office records.

. 'TXu 2-049-663
Keg LL 7 a Effective Date of Registration:
August 08, 2016

Acting 7... States Register of Copyrights and Director

 

Title

 

Title of Work: Proclamation- Ancient Imperial Moors Are Out Of Interregnum

 

 

- Completion/Publication
Year of Completion: 2016

Author

 

| Author: Urika Michelline Ramseur
Author Created: Text
Work made for hire: No
_ Pseudonymous: Yes
Copyright Claimant

 

Copyright Claimant: Ninti Elbey"
401 Hawthorne Ln # 1106- 289, Charlatte, NC, 28204

Limitation of copyright claim

 

- Material excluded from this claim: Text
Basis of current registration: This is a changed version of the work.

New material included in claim: Text

Certification

 

Name: | Urika Micheline Ramseur’
Date: August 08, 2016 ©

 

_ Page 1 of 1
Case 3:19-cv-00453-GCM Document 1 Filed 09/13/19 Page 6 of 21

 
 

 

 

 

 

 

 

 

 

 
 

 

 

| WECKLENBURG COUNTY
FILED #157

Legislative Report -- October, 2011
NC Gen. Stat. §114-2.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Name Docket Number Court/Agency Claim Amount | Million $; Constitutionality Statute/Provislon Summary
Claim Claim
dwards, Burton v. State of 10 CV 1314 NC Superior Court $0.00 xX Plaintiff declares Felony Plaintiff declares Felony Firearms Act is unconstitutional
lorth Carolina Firearms Act |s as applied to him and therefore seeks to restore his right
unconstitutional as applied to Ito purchase, own, or possess firearms.
him and therefore seeks to
restore his right to purchase,
own, or possess firearms,
dwards, Harry v, State of North |10CV1313 NC Superior Court $0,00 x Plaintiff declares Felony Plaintiff declares Felony Firearms Act is unconstitutional
arolina Firearms Act is as applied to him and therefore seeks to restore his right
unconstitutional as applied to |to purchase, own, or possess firearms.
him and therefore seeks to
restore his right to purchase,
own, or possess flrearms,
state of Esther Brown v. 2:07-CV-7 Federal District $10,000,000.00 xX Section 1983 civil rights violation allegation. Plaintiff
ttorney General Court alleges the Attorney General's office failed to investigate
local death in Halifax County.
vans, Larry v. Somers, S.,etal 15:10-CT-3092-FL Federal District §8,500,000.00 x Prisoner Litigation
Court
aith Works Community 11 DHR 10249 NC Administrative | $1,092,097.18 xX Reconsideration Review Decision held an 6/15/11
arvices, Inc. v. DMA, NC DHHS Agency modified the recoupment from $1,384,662,00 to
$1,092,097.18,
imily of the Moors by, for and $101,006,000.00} x XK NC Gen. Stat. § 114-2.6 Family of the Moors by, for and with Ninti: EL BEY v, The
ith Ninti: Ef Bey v. State of - State of North Carolina. Defamation naming Judge Regan
orth Carolina Millar - Mecklenburg County.
ee; Sir-Travis v. Boyles (FNU}, et] 1:10CV00270 Federal District $1,500,000,00 x Prisoner Litigation
Court
LF Construction Corp. v, NC 06 CVS 02565 NC Superior Court | $1,433,966,00 xX Construction Contract Claim, NC Gen, Stat. §136-129
oT

 

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19

NC Department of Justice- Attorney General’s Office

Page S

Page 8 of 21

 

 

 

 

 

 
 

 

Legislative Report -- April, 2012

NC Gen, Stat. §114-2.6

   

 

 

 

 

 

 

 

 

 

 

 

Case Name — Docket # Court/Agency | Claim Amount | Millions Const |Statute/Provision |Brief Summary
Claim Claim Challenged

Donna Pitch v. Roy §:21-CV-382-H-2 52,000,000.00 {x x Title 42, 1983, Civil Rights
Cooper 1985, 1986 - civil

rights

Title 42, 1331 Fed.

Question i
Doris Elizabeth H. 06-CVS-5343 Civil Superior {| $1,000,000.00 {Xx Highway Condemnation 1
Wolbert, et al Court :
Eaker, James v. 1:07CV608 $10,100,000.00 |X Prisoner Litigation
Overturf, CO, et al i
EISAI, Inc. 10-CVS-2731 Civil Superior | -$1,000,000.00 |X Highway Condemnation |

Court |

Erwin W, Parroit, et 08-CVS-1912 Civil Superior | $1,000,000.00 |X Highway Condemnation !
al Court
Falling Creek Farms, 08-CVS-1910 Civil Superior | $1,000,000.00 |x Highway Condemnation
Inc. Court
Family of the Moors $101,006,000,00 }X x N.C.G.S, § 114-2.6 |Family of the Moors by, for and with
by, for and with Ninti: EL BEY v. The State of North
Ninti: El Bey v. The Carolina. Defamation naming Judge Regan
State of North Miller - Mecklenburg County.
Carolina
-iseas Partnership, a 08-CVS-13639 Civil Superior | $1,000,000.00 |x Highway Condemnation
North Carolina Court
seneral Partnership
“rank M. 11-CVS-0200 $1,000,000.00 |x Highway Condemnation

Viongelluzzi, et ux,
atal

 

 

 

 

 

 

 

 

 

NC Department of Justice- Attorney General's Office

Page &

 

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 9 of 21
 

 

 

Legislative Report -- October, 2013
NC Gen, Stat, §114-2.6

 

 

 

 

 

 

 

 

 

 

Case Name Docket # Court/Agency Claim Amount | Million $| Constitutional Statute/Provision Brief Summary
: Claim Claim Challenged |
Dolven, John M. v. NCDOT, et al {10-CVS20470 NC Superior Court $1,000,000,00 x x NC Gen. Stat. §§ 136- Constitutional/statutory challenge of DOT
18(5)}, (25) & (29); 136-93. |driveway permit policy.

Dove, Anthony v. Imelda J. Pate} /5:11-CT-3195-80 Federal Court $0.00 x NC Gen. Stat. §15A-269 |Past conviction DNA testing

Dyer, Anne E,, et al 09 CVS 0717 NC Superior Court $1,000,000.00 X Highway Condemnation

Edwards, Burton v. State of North [10CV1314 NC Superior Court $0.00 xX Felony Firearms Act Platntiff declares Felony Firearms Act is

Carolina unconstitutional as applied to him and
therefore seeks to restore his right to
purchase, own, or possess firearms.

Edwards, Harry v. State of North |10CV1313 NC Superior Court $0.00 x Felony Firearms Act Plaintiff declares Felony Firearms Act is

Carolina unconstitutional as applied to him and
therefore seeks to restore his right to
purchase, own, or possess firearms.

Eudy, Joseph, et ux 13-CVS-0585 Civil Superior Court $1,000,000.00 xX Highway Condemnation

 

Family of the Moors by, for and
with Ninti: El Bey v. The State of
North Carolina

$101,006,000.00 x x

NC Gen. Stat. § 114-2.6

Family af the Moors by, for and with Ninti:
EL BEY v. The State of North Carolina.
Defamation naming Judge Regan Miller -
Mecklenburg County.

 

Fiseas Partnership, a North
Carolina General Partnership

$1,000,000.00 x

Highway Condemnation

 

Fowler, Steve W. and Elizabeth P,

 

 

13 Cvs 10989

NC Business Court

 

 

$10,471,588.22 x

 

 

 

‘Taxpayers contend they are not liable for NC
income tax, gift tax, penalities and interest
because they were not residents of NC
pursuant to N.C. Gen. Stat. § 105-134.1(12) $

 

 

9,502,000,00

 

NC Department of Justice - Attorney General's Office

Page 6

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 10 of 21

 

 

 
 

 

Legislative Report -- October, 2014
NC Gen. Stat, §114-2.6

  

 

 

 

 

 

 

 

 

 

Case Name Docket # Court/Agency | Claim Amount | Million$| Constitutional Statute/Provision Brief Summary
Claim Claim Challenged

Edwards, Harry v. State of North 10CV1313 NC Superior Court $0.00 x Felony Firearms Act Plaintiff declares Felony Firearms Act is unconstitutional

Carolina as applied to him and therefore seeks to restore his right
to purchase, own, or possess firearms.

Engelkernier, Darren v. NCDOT 11-CVS-8171 NC Superior Court x NC Gen. Stat. §136-44.50, |Inverse condemnation case, One of multiple cases

et seq. challenging on its face and by application the provisions

of the Transportation Corridor Official Map Act, N.C.
Gen, Stat. § 136-44.50, et seq.

Eudy, Joseph, et ux 13-CVS-0585 Civil Superior $1,000,000.00 x Highway Condemnation

Court

Family of the Moors by, for and $101,006,000.00 xX x NC Gen, Stat. § 114-2.6 Family of the Moors by, for and with Ninti: EL BEY v. The

with Ninti: El Bey v. The State of State of North Carolina. Defamation naming Judge

North Carolina Regan Miller - Mecklenburg County.

*iseas Partnership, a North Carolina $1,000,000.00 x Highway Condemnation

3eneral Partnership .

“alk, John A. and Margaret G. v. 14-CVS-4809 NC Superior Court x NC Gen, Stat, §136-44,50, |Inverse condemnation case. One of multiple cases

NCDOT et seq, challenging on its face and by application the provisions
of the Transportation Corridor Official Map Act, N.C.
Gen. Stat. § 136-44.50, et seq.

fowler, Steve W. and Elizabeth P, 1COA NC Court of $10,471,588,22 x Taxpayers contend they are not liable for NC income tax,

Appeals gift tax, penalties and interest because they were not

residents of NC pursuant to N.C. Gen, Stat. § 105-
134.1(12} $ 9,502,000,00

‘ranklin A. Stump Revocable Trust |12-CVS-4853 NC Superior Court x NC Gen, Stat. §136-44.50, | Inverse condemnation case. One of multiple cases

*. NCDOT et seq. challenging on its face and by application the provisions
of the Transportation Corridor Official Map Act, N.C.
Gen. Stat. § 136-44,50, et seq.

 

 

 

 

 

 

 

 

 

NC Department of Justice - Attorney General's Office

Page 8

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 11 of 21

 

 
 

 

 

 

Legislative Report -- October, 2015

NC Gen. Stat. §114-2.6

 

 

 

 

 

 

 

 

 

 

Case Name Docket # Court/Agency | Claim Amount | Million S| Constitutional Statute/Provision Brief Summary
Claim Claim - Challenged
Eudy, Krone Edward v. NC DOT 12 CVS 4874 NC Superior Court $0.00 X NC Gen, Stat. §136-44,50, |Inverse condemnation case. One of multlple cases
let seq, challenging on its face and by application the provisions
of the Transportation Corridor Official Map Act, N.C,
Gen, Stat. § 136-44,50, et seq.
vans, Martin J. & Francesca M. 15 CVS 557 NC Superlor Court $0.00 xX NC Gen, Stat. §136-44.50, _|Inverse condemnation case, One of multiple cases
vans v. NC DOT & Wilmington et seq, challenging on its face and by application the provisions
Jrban Area of the Transportation Corridor Official Map Act, N.C.
Gen. Stat. § 136-44.50, et seq.
‘abrizio, Jeffrey P. v. NC DOT 15 CVS 2487 NC Supertor Court $0.00 x NC Gen. Stat. §136-44.50, |Inverse condemnation case. One of multiple cases
et seq, challenging on its face and by application the provisions
of the Transportation Corridor Official Map Act, N.C.
Gen. Stat. § 136-44.50, et seq.
‘amily of the Moors by, for and $101,006,000.00 xX xX NC Gen, Stat. § 114-2,.6 Family of the Moors by, for and with Ninti; EL BEY v. The
vith Ninti: El Bey v. The State of State of North Carolina. Defamation naming Judge
orth Carolina Regan Miller - Mecklenburg County.
‘elts Family Limited Partnership v. |15 CVS 6926 NC Superior Court $0.00 x NC Gen, Stat. §136-44,50, {Inverse condemnation case. One of multiple cases
dorth Carolina Department of et seq. challenging on its face and by application the provisions
‘ransportation of the Transportation Corridor Official Map Act, N.C.
Gen. Stat. § 136-44.50, et seq.
luitt, Joe, et uxv. North Carolina [45 CVS 3214 NC Superior Court $0.00 x NC Gen, Stat. §136-44.50, |Inverse condemnation case, One of multiple cases
Jepartment of Transportation et seq. challenging on its face and by application the provisions
of the Transportation Corridor Official Map Act, N.C.
Gen. Stat. § 136-44,50, et seq,

 

 

 

 

 

 

 

 

 

NC Department of Justice - Attorney General's Office

Page 17

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 12 of 21

 
 

 

 

Legislative Report -- April, 2016
NC Gen. Stat. §114-2.6

 

 

 

 

 

 

 

Family of the Moots by, for and $101,006,000,00 xX xX NC Gen. Stat. § 114-2.6 Family of the Moors by, for and with Ninti:

with Ninti: El Bey v. The State EL BEY v. The State of North Carolina.

of North Carolina Defamation naming Judge Regan Miller -
Mecklenburg County.

Felts Family Limited 15 CVS 6926 |NC Superior Court $0.00 x NC Gen. Stat. §136-44.50, et seq. [Inverse condemnation case, One of multiple

Partnership v. North Carolina cases challenging on Its face and by

Department of Transportation application the provisions of the
Transportation Corridor Official Map Act,
N.C. Gen, Stat. § 136-44.50, et seq,

lake, Jr, Wildon C. v. North $15 CVS 4016 |NC Superior Court $0.00 Xx NC Gen. Stat, §136-44,50, et seq, [Inverse condemnation case, One of multiple

Zarolina Department of cases challenging on its face and by

Transportation application the provisions of the
Transportation Corridor Official Map Act,
N.C. Gen. Stat. § 136-44,50, et seq.

*letcher, J. Brian and wife 15 CVS 7770 |NC Superior Court $0.00 xX NC Gen, Stat, §136-44,50, et seq. {Inverse condemnation case. One of multiple

fammy Fletcher v. North cases challenging on Its face and by

carolina Department of application the provisions of the

fransportation Transportation Corridor Official Map Act,
N.C. Gen. Stat. § 136-44.50, et seq.

‘luitt, Joe, et ux v. North 15 CVS 3214 |NC Superior Court $0.00 Xx NC Gen. Stat, §136-44.50, et seq, |Inverse condemnation case, One of multiple

Zarolina Department of cases challenging on its face and by

“ransportation application the provisions of the
Transportation Corridor Official Map Act,
N.C. Gen, Stat. § 136-44.50, et seq,

‘olk, John A, and wife, 14 CVS 4809 {NC Superior Court $0.00 X NC Gen, Stat. §136-44.50, et seq. |Inverse condemnatton case. One of multiple

Viargaret G. Folk v. NC DOT cases challenging on its face and by
application the provisions of the
Transportation Corridor Official Map Act,
N.C, Gen, Stat. § 136-44,50, et seq.

 

 

 

 

 

 

 

 

 

‘NC Department of Justice - Attorney General's Office

Page 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 13 of 21

 

 

 
NORTH CAROLINA GENERAL ASSEMBLY
Legislative Services Office

Paul Y. Coble, Legislative Services Officer

 

Legislative Analysis Division

300 N. Salisbury Street, Suite 545
Raleigh, NC 27603-5925

Tel. 919-733-2578 Fax 919-715-5460

CERTIFICATION

 

 

L, Jane W. Basnight, am a Reference Librarian in the North Carolina General Assembly
Legislative Library.

I cettify that the attached documents are true copies of records contained in the Legislative
Library, said documents being:

 

Minutes from the Joint Legislative Commission on Governmental Operations Oct. 27
& Nov. 29, 2011

Signed this 15th day of November 2017.

Jane W. Basnight
Reference Libratian
North Carolina Legislative Library

North Carolina, Wake County

This is to certify that on the 15" day of November 2017, Jane W. Basnight, with whom I am
personally acquainted, executed the foregoing instrument befote me. Being duly sworn by
me, she has made oath that the statements in the foregoing instrument ate true.

My commission expites | ‘ay be WY

Amu I tiga

canst Etityyyy

 

 

 

 

 

an "ey,
oe M.PY, vt \ .

ss we AR Notary Public
x = 3
z 4 z
% 2%, -. OF

UBL SF

ufte “Oregon ~f 4 -
“ng, Cc Ws yy

Ata
. \~

 

Case 3:19-Cv-OO04ieduka GehdrTUD OSH RVSIVE AcroFFébedG0/13/19 Page 14 of 21
 

 

   

  

"FILED #157
DEC 15 2017

 
    

AN reportsireqnests vous be subwalted be the Gow)ps email address 2
tater than $: 00 pm. on Monde, October J” 1a be considered for the October Meeting.

ce’ Committee Record 2X
Interested Parties Xx

ao

 

 

OA A ma I > Ue cl MO CD DO) oo of

 

 

 
 

 

 
  
  

 

 

 

 

 

   

 

 

 AILED a7

EC 15 207

 

      
   
 

 

 

 

 
FILED w57
oe 48 10

 

 

cana WA

aan

 

 

 

FUSE FE ' en .

 

; Personal Income collections were up
48%

 

 

 

 

 

 

 

 
 

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19

Page 17 of 21

 
 
 

 

 

  

 

 

 

   
 

+ Personal Income collections were up -
48%

 

 

 

 

 

 

 

 

» Ce
 

State of North Carolina

Department of Justice
PO Box 629
Raleigh, North Carolina
27602

ROY COOPER
ATTORNEY GENERAL

July 23, 2012

Joint Legislative Commission on Governmental Operations
Chairs, Senate and House Appropriations Committees
Chairs, Senate and House Finance Committees

North Carolina General Assembly

Raleigh, NC 27601-2808

RE: Report on pending cases challenging the constitutionality of a
North Carolina law, pending cases seeking $1,000,000 or more in
damages, and settlements of litigation or potential litigation for —
$75,000 or more.

Dear Members:

In accordance with N.C. Gen.Stat. §114-2.6, please find the attached reports which
include any lawsuit in which the constitutionality of a North Carolina law has been challenged
and any case in which plaintiffs seek in excess of one million dollars ($1,000,000) in damages.
In addition, pursuant to N.C. Gen. Stat, §114-2.4(b), included is the report on all agreements
entered into by the State or a State department, agency, institution, or officer to settle or resolve
litigation or potential litigation, that involves the payment of public monies in the sum of
seventy-five thousand dollars ($75,000) or more.

Thank you for the opportunity to provide this information. We would be happy to
respond to any questions you may have regarding this report.

Very truly yours,

ne

Kristi Hyman
Chief of Staff
KH/ml

 

 

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 19 of 21

 
Request for Hearing

Petitioner/ Plaintiff, Empress Ninti El Bey is requesting a hearing be scheduled within the United States
District Court, Western District of North Carolina, with an Article II Judge within an Equity Court of
competent jurisdiction for the Petitioners status, 40 days from the date of filing the above title case to
verify if the Defendants have made payment owed and To determine liquidation efforts and to request
Writ of Possession/ Writ of Seizure of the Defendants assets in an amount worth three times the
amount of the debt if current demand is not satisfied within 30 days of this Demand for Payment After

Default.

  

Cnprbecifi |
Empfe oft Cty

9/12/2019

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 Page 20 of 21

 

 

 
ey

16

17
18
19
20
21
22
23
24
25
26
27

28

 

 

Empress Ninti El Bey, A Full Equity Moor FILED

401 Hawthorne Lane 110-289 CHARLOTTE, NC

Imperial City, North Carolina Territory

near [28204] SEP 13 2013

US DISTRICT COU
WESTERN DISTRICT

Empress Ninti El Bey,
A Full Equity

. Case No.:
Aborigine Moor,
Claimant,
Summons
vs.

State of North Carolina

Inc, Office of Attorney
General of North Carolina
Josh Stein/Dept of Justice,
114 W Edenton St, Raleigh,
NC 27603

eee aes ee

 

A lawsuit has been commenced against you in the above-entitled Court by

the Claimant/ Plaintiff. Plaintiff’s claim is stated in the Complaint served wi

Summons. In order to defend against her lawsuit, you must respond to the
Complaint by filing an Answer stating your defense in writing and serviving a
copy to the Plaintiff’s undersigned attorney within 20 days after the service
of this Summons, excluding the day of service. If you served outside the
state, you will have 60 days after service of this Summons. A default

judgment may be entered agent you without notice.

Dated this 12% day of September, 2019

 

Empress Ninti El

C/O 401 Hawthorne 110-
289

Imperial City, North
Carolina Territory,
near [28204]

Summons- 1

Case 3:19-cv-00453-GCM Document1 Filed 09/13/19 ‘Page 21 of 21

RT
OF NC

th this

 

 

 
